Citation Nr: 0001302	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  96-06 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for an acquired psychiatric disorder, including 
schizophrenia and post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from June 1966 to June 
1968.

The instant appeal as to the tinnitus claim arose from a 
September 1994 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in San Juan, Puerto Rico, 
which, in part, denied a claim for service connection for 
tinnitus.  The Board of Veterans' Appeals (Board) notes that 
the veteran had also initiated appeals as to the other issues 
adjudicated in that rating action.  However, by written 
statement dated in April 1996, the veteran withdrew his 
appeals as to those claims.  38 C.F.R. § 20.204 (1999).  The 
instant appeal as to the psychiatric disorder claim arose 
from a July 1996 rating decision which found that new and 
material evidence adequate to reopen the psychiatric disorder 
claim had not been submitted.


FINDINGS OF FACT

1.  The evidence of record does not suggest an etiological 
relationship between the veteran's current complaints of 
tinnitus and his period of active military service, to 
include exposure to noise from artillery fire therein.

2.  In a May 1990 decision the Board denied service 
connection for a chronic psychiatric disorder, including 
PTSD.

3.  The evidence submitted since the May 1990 Board decision 
is new and bears directly and substantially on the question 
of whether an acquired psychiatric disorder was incurred in 
or aggravated by service.  

4.  The service medical records do not show that the veteran 
incurred a chronic acquired psychiatric disorder in service, 
and a psychosis was not manifest to a compensable degree 
within one year of separation.

5.  The veteran was diagnosed with PTSD and schizophrenia 
after service.

6.  The veteran did not engage in combat with the enemy.

7.  There is no credible supporting evidence that the in-
service stressors claimed by the veteran actually occurred.

8.  There is no competent medical evidence of a nexus between 
schizophrenia and service.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for tinnitus 
has not been presented.  38 U.S.C.A. § 5107 (West 1991).

2.  The May 1990 Board decision, which denied service 
connection for a chronic psychiatric disorder, was final.  
38 U.S.C.A. §§ 7103(a), 7104(b) (West 1991 & West Supp. 
1999); 38 C.F.R. § 20.1100 (1999).

3.  The evidence submitted to reopen the claim for service 
connection for an acquired psychiatric disorder is new and 
material and the claim is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

4.  The claim of entitlement to service connection for an 
acquired psychiatric disorder, excluding PTSD, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  PTSD was not incurred during the veteran's active 
military or naval service.  38 U.S.C.A. §§ 1110, 1154(b), 
5107(a) (West 1991); 38 C.F.R. § 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for tinnitus

The appellant contends, in substance, that service connection 
is warranted for tinnitus because that disorder began during 
his period of active duty and has continued intermittently to 
the present.

Under 38 U.S.C.A. § 1110, compensation will be provided if it 
is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

Before service connection may be decided, however, the 
initial question for resolution is whether the veteran has 
submitted a well-grounded claim in accordance with 
38 U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990). "[I]n order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service disease or 
injury and the current disability (medical evidence)."  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995)(citations 
omitted).

In regard to establishing a well-grounded claim, the second 
and third Caluza elements (incurrence and nexus evidence) can 
also be satisfied under 38 C.F.R. § 3.303(b) (1999) by (1) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (2) evidence showing 
post-service continuity of symptomatology; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Only if the claimant submits a well-grounded claim does VA 
have the duty to assist him in developing the facts pertinent 
to that claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 12 
Vet. App. 477 (1999).  

A review of the service medical records was negative for 
tinnitus.  A review of the post-service medical evidence 
first shows that the veteran reported tinnitus in October 
1990 "of several days duration."  A follow-up VA ear, nose, 
and throat consultation assessed intermittent tinnitus.  
Subsequent VA treatment records also show a diagnosis of 
tinnitus.  

During his March 1998 personal hearing, the veteran testified 
that he developed "a whistle" in his ear six months after 
arriving in Vietnam.  He stated that he was exposed to noise 
from a runway and to noise from mortar blasts.  He testified 
that he heard the buzzing or whistling in his ear off and on, 
and he reported that his symptoms were greater in the left 
ear.

The Board finds that the veteran's claim of entitlement to 
service connection for tinnitus is not well grounded because 
there is no medical evidence of a nexus between his currently 
assessed tinnitus and service, including exposure to noise in 
service.  As regards continuity of symptomatology under 
38 C.F.R. § 3.303(b), while the veteran has reported that he 
continued to have intermittent tinnitus after service, 
medical evidence is required to link presently diagnosed 
tinnitus with post-service symptoms.  Savage, 10 Vet. App. at 
497-98.  

The veteran's wartime service is noted; however, the 
provisions of 38 U.S.C.A. § 1154 are for consideration if the 
merits stage of the analysis is reached and do not assist the 
veteran in establishing the threshold requirement for 
evidence which connects the current disability to injury or 
disease during active service.  See Arms v. West, 12 Vet. 
App. 188, 197 (1999); Kessell v. West 13 Vet. App. 9 (1999).  

There are no post-service treatment records showing 
complaints or a diagnosis for tinnitus until 1990.  Thus, 
there is no medical evidence which corroborates the veteran's 
contention that tinnitus has been manifested since service.  
There are no records showing treatment for complaints of 
tinnitus between the late 1960's and 1990.  In the absence of 
records showing ongoing and continuing treatment for ringing 
in the ears, there is no medical evidence which suggests that 
the current manifestation of tinnitus is etiologically 
related to the veteran's period of service, or that tinnitus 
had its onset therein.

The appellant, as a layman, is not competent to offer 
opinions on medical causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  
Furthermore, lay assertions of medical causation or medical 
diagnosis cannot constitute evidence to render a claim well 
grounded.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

For these reasons, the Board finds that the available 
evidence is not indicative of a positive relationship between 
the veteran's current complaint of tinnitus and his period of 
active military service which ended in 1968.

The Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete his 
application for service connection for tinnitus.  Robinette 
v. Brown, 8 Vet. App. 69 (1995).  Whereas the Board has 
determined that the appellant's claim for service connection 
is not well grounded, VA has no further duty to assist the 
appellant in developing facts in support of this claim.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Although 
where a claim is not well grounded VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).

Here, the appellant had not made VA aware of specific, 
additional evidence that is not of record which could serve 
to well ground his claim.  The RO fulfilled its obligation 
under section 5103(a) in a November 1995 statement of the 
case which informed the appellant that the reason his claim 
for tinnitus had been denied was that there was no evidence 
to show that his tinnitus was related to service.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of his claim, it must be 
considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1998).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Boeck v. Brown, 6 
Vet. App. 14 (1993).

New and material evidence for an acquired psychiatric 
disorder

Generally, a final decision issued by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered. 38 U.S.C.A. 
§§ 7103(a), 7104(b) (West 1991 & West Supp. 1999); 38 C.F.R. 
§ 20.1100 (1999).  One exception to this rule is 38 U.S.C.A. 
§ 5108 (West 1991), which states, in part, that "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  

38 C.F.R. § 3.156(a) (1999) indicates that "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board observes that service connection for a psychiatric 
disorder, diagnosed as paranoid schizophrenia, was initially 
denied in a May 1972 rating decision on the basis that the 
service medical records were silent for any psychiatric 
disorder and that schizophrenia was first manifested over a 
year after the veteran's separation from service.  The 
veteran was informed of that decision, so the denial became 
final.  38 C.F.R. § 20.302(a) (1999).  

The veteran reported that he was treated in service for 
psychiatric problems at Madigan General Hospital.  The RO 
developed records from Madigan General Hospital which 
revealed that the veteran had been hospitalized for an 
accidental, self-inflicted stab wound in 1968.  The available 
records to not show complaints, treatment, or diagnosis of a 
psychiatric disorder as regards that incident.

Numerous subsequent rating decisions denied the veteran's 
claims to reopen his claim for service connection for a 
psychiatric disorder.  The record reveals that the veteran 
was notified of these decisions, thus they are final.  In the 
early 1980s the veteran first sought service connection for 
PTSD.  He reported numerous stressors which he asserted had 
occurred while he was in combat in Vietnam.  The first 
medical evidence of a diagnosis of PTSD was a VA 
hospitalization record dated in 1985.  By rating decision 
dated in June 1987, service connection for PTSD was denied.  
The veteran appealed that decision, and in a May 1990 
decision, the Board denied the claim for service connection 
for a chronic psychiatric disorder, including PTSD.

Thereafter, the appellant filed a claim to reopen the claim 
for service connection for an acquired psychiatric disorder, 
including PTSD.  The question in this case is whether new and 
material evidence has been submitted since the May 1990 Board 
decision which would be sufficient to reopen the claim.

In this case, evidence which was not of record at the time of 
the prior final denial  included VA and private medical 
records dated from 1987 to 1998.  The veteran also addressed 
his psychiatric disorder claim during his sworn RO hearing 
testimony in March 1998.  The Board has taken particular note 
of the evaluation report of a private psychiatrist, dated in 
February 1998, which noted recurrent thoughts, sleep 
disturbances and flashbacks related to the veteran's Vietnam 
experiences and diagnosed PTSD.

The Board observes that this evidence is new to the record, 
and, in view of the less stringent standard for materiality 
set forth in Hodge, the Board finds that this new evidence 
bears directly and substantially on the question of whether 
the veteran incurred a chronic psychiatric disorder as a 
result of service.  Accordingly, the veteran's claim for 
service connection for an acquired psychiatric disorder is 
reopened.  

Having reopened the veteran's claim for service connection 
for an acquired psychiatric disorder, including PTSD, the 
Board observes that the next step following the reopening of 
the veteran's claim is consideration of the claim on a de 
novo basis.  In this regard, the Board would point out that 
service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that once a claim for service connection has been reopened 
upon the presentation of new and material evidence, the VA 
must determine whether, based upon all of the evidence of 
record, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  Only after a determination that the 
claim is well grounded may the VA proceed to evaluate the 
merits of the claim, provided that the VA's duty to assist 
the veteran with the development of facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999); see 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

The Board would point out that in a case where the underlying 
claim subject to reopening is clearly not well grounded, 
generally presuming the credibility of the evidence of 
record, a remand for application of 38 C.F.R. § 3.156(a) 
(1999) and Hodge is unnecessary because the failure to apply 
this regulation under such circumstances would not be 
prejudicial to the claimant.  Winters, at 207.  See 
38 U.S.C.A. § 7261(b) (West 1991) (the Court shall take due 
account of prejudicial error); see also Edenfield v. Brown, 8 
Vet. App. 384, 390-91 (1995); Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); cf. Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  However, in this case, the 38 C.F.R. § 3.156(a) 
(1999) and Hodge standard was applied in the supplemental 
statement of the case dated in October 1998.

The veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual" that a claim is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93. The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).

Acquired psychiatric disorder other than PTSD

The Board finds the veteran's claim for service connection 
for an acquired psychiatric disorder, other than PTSD, to be 
not well grounded.  There is no evidence that a chronic 
psychiatric disorder was incurred in service or that a 
psychosis was manifest to a compensable degree within one 
year of separation.  The veteran's service medical records do 
not show a chronic psychiatric disorder, and no such disorder 
was found at the time of his separation examination.  While 
the record does reveal that the veteran has been diagnosed 
with a psychosis, namely schizophrenia, there is no medical 
evidence which shows that it was manifest to a compensable 
degree within one year of service.  38 C.F.R. §§ 3.307, 3.309 
(1999).  Also, the veteran's claim for service connection for 
schizophrenia is not well grounded because the evidence of 
record reveals no nexus between the currently diagnosed 
schizophrenia and service. 

The Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete his 
application for service connection for an acquired 
psychiatric disorder other than PTSD.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  Whereas the Board has determined that 
the appellant's claim for service connection for an acquired 
psychiatric disorder other than PTSD, is not well grounded, 
VA has no further duty to assist the appellant in developing 
facts in support of that claim.  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Although where a claim is not 
well grounded VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim, VA may 
be obligated under 38 U.S.C.A. § 5103(a) to advise a claimant 
of evidence needed to complete her application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the 
appellant had not made VA aware of specific, additional 
evidence that is not of record which could serve to well 
ground his claim.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of this claim, it must 
be considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1999).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Boeck v. Brown, 6 
Vet. App. 14 (1993).

PTSD

A well-grounded claim for PTSD requires the submission of 
medical evidence of a current disability; lay evidence 
(presumed to be credible for these purposes) of an in-service 
stressor, which in a PTSD case is the equivalent of in-
service incurrence or aggravation; and medical evidence of a 
nexus between service and the current PTSD disability.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997).  The veteran's file 
contains VA and private treatment records diagnosing PTSD, 
the veteran's allegations of various in-service stressful 
events related to his duty in Vietnam, and a statement from a 
private physician relating the PTSD diagnosis to the events 
reported by the veteran.  Accordingly, his claim must be 
considered well-grounded. Upon review, the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed.  Accordingly, no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Having presented a well-grounded claim, the veteran must 
fulfill additional regulatory requirements before service 
connection for PTSD may be granted.  These include the 
requirements of competent medical evidence establishing a 
diagnosis of PTSD which conforms to DSM-IV and is supported 
by examination report findings, credible supporting evidence 
that the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between the veteran's 
current symptoms and the claimed in-service stressor.  See 
38 C.F.R. §§ 3.304(f), 4.125(a) (1999); Cohen, 10 Vet. App. 
at 137-138.

As noted above, the medical evidence of record contains both 
diagnoses of PTSD and opinions of mental health care 
providers linking the diagnoses to the stressors related by 
the veteran.  Accordingly, if the veteran's stressors can be 
confirmed, service connection must be granted.  The veteran's 
statements offer a number of potential stressors.  These 
include working as a guard, recovering bodies, and assisting 
the injured, sometimes under heavy fire, and seeing friends 
die.

Relevant portions of the veteran's military personnel file 
were obtained by the RO from the National Personnel Record 
Center (NPRC).  These show that the veteran was assigned to 
Vietnam with 171st Trans. Det. from January 1967 to February 
1968.  He received the Vietnam Campaign Medal and the Vietnam 
Service Medal for his service there.  His primary duty during 
this time was as a supply and parts specialist, and there is 
no indication he was trained for or performed any other duty.  
The veteran testified during his hearing that he was assigned 
to guard duties.  The veteran's service personnel records do 
not indicate that any the veteran was involved in combat in 
any way.  Accordingly, no inference of combat can be drawn 
from the veteran's service records.  The veteran does not 
claim to have been wounded, and there are no reports of 
wounds or treatment of any stress-related condition in the 
veteran's service medical records. 

Based on all the above, the Board finds initially that the 
veteran did not "engage[] in combat with the enemy" within 
the meaning of 38 U.S.C.A. § 1154(b).  There is no evidence, 
other than the veteran's testimony and written statements, 
which could support such a finding, and there is substantial 
evidence, in the form of service administrative records 
showing that the veteran was assigned to essentially 
administrative duties, which supports a conclusion that he 
did not participate in combat.  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998).  Accordingly, his testimony concerning 
the alleged stressors may not be accepted, standing alone, as 
sufficient proof of their occurrence.  Id.

The Board further finds that none of the other evidence in 
the claims file constitutes "credible supporting evidence," 
required by 38 C.F.R. § 3.304(f), that the veteran's stressor 
actually occurred.  Corroborating the existence of a stressor 
need not be limited to that which is available in service 
department records.  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Doran v. Brown, 6 Vet. App. 283, 288- 291 (1994).  
In this vein, the Board notes that a number of VA and private 
mental health care providers have accepted the veteran's 
reports of "combat" in Vietnam.  However, credible 
supporting evidence of the occurrence of an in-service 
stressor cannot consist solely of after-the-fact reports of 
such stressors by the veteran to a medical care provider, 
even where the provider expresses "no doubts as to [the 
veteran's] honesty in his reports."  See Moreau, 9 Vet. App. 
at 395-6.

Accordingly, in the absence of evidence to support the 
veteran's alleged in-service stressors, service connection 
for PTSD must be denied.  38 C.F.R. § 3.304(f) (1999).  The 
Board finds that the preponderance of the evidence is against 
the claim for service connection in this case and, 
accordingly, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A claim for entitlement to service connection for tinnitus is 
denied.  New and material evidence having been submitted, the 
claim for service connection for an acquired psychiatric 
disorder, including schizophrenia and PTSD, is reopened.  A 
claim for entitlement to service connection for an acquired 
psychiatric disorder, including schizophrenia and PTSD, is 
denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

